                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

REGINALD ARNOLD,                                                        PETITIONER
ADC #151419

v.                           CASE NO. 5:18-CV-00227 BSM

WENDY KELLEY, Director, Arkansas
Department of Correction                                               RESPONDENT

                                           ORDER

       The proposed findings and recommendations submitted by United States Magistrate

Judge Joe J. Volpe [Doc. No. 6] and Reginald Arnold’s objections [Doc. No. 7] have been

reviewed. After de novo review of the record, the proposed findings and recommendations

are adopted in their entirety. Accordingly, Arnold’s petition for writ of habeas corpus

pursuant to 28 U.S.C. section 2254 is dismissed, the requested relief is denied, and a

certificate of appealability shall not be issued.

       IT IS SO ORDERED this 7th day of November 2018.



                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
